DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 04/14/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1 and 6-14 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1 and 6-14 are stated below.
Regarding independent Claims 1, 13 and 14, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “receiving, at the configuration control interface device from an access control list (ACL) component, a configuration data ACL specifying access rights to the configuration setting for one or more entities wherein the configuration setting is to control the operation of the subordinate device, the configuration data ACL further specifying a default setting for the configuration setting; applying, with the configuration control interface device, the configuration data ACL to the subordinate device to control the operation of the subordinate device in accordance with the default setting specified in the configuration data ACL; sending, from the configuration control interface device to the ACL component, a request to define the configuration setting for a specified time period; receiving, at the configuration control interface device from the ACL component, a first updated configuration data ACL comprising a time-limited parameter to define the configuration setting for the specified time period; and applying, with the configuration control interface device, the first updated configuration data ACL to the subordinate device to control the operation of the subordinate device in accordance with the configuration setting defined by the time-limited parameter; sending, from the configuration control interface device to the ACL component, a 
The dependent claims 6-12 are allowable due to its dependence on independent claim 1.

The closest prior art made of record are:
Leblond et al. (US2016/0234186) teaches method and system for cloud authentication resource management.  Registering guest information such as room number and duration of stay to allow the guest to access and control settings for the duration of stay.  As long as the time limit for the guest’s access to the controller has not been reached, the user may continue to alter the settings for the controller that she has gained temporary access to.
Sankar et al. (US2015/0186677) teaches method and system for providing access control to physical resources.  Physical locking mechanisms are provided for individual components of a datacenter server chassis and are communicationally coupled to a computing device, which controls the state of the physical locking mechanisms, including in response to user identification and authentication information provided through a user input device that is also part of the server chassis.  An access control list controlling physical access correlates user identities to the state of the physical locking mechanisms and other physical security devices and provides for one-time passwords and other like mechanisms.
Penningon et al. (US2012/0240060) teaches method and system for configuring a portable computer for transient use by a plurality of guests at a selected location.  Initiating a first session responsive to a first guest accessing the portable computer via a user interface of the portable computer, creating a first guest profile responsive to the first session being initiated, displaying a second selection of content on the display screen during the first session, the second selection of content comprising more available content than the first selection of content, terminating the first session responsive to one of a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/
Primary Examiner, Art Unit 2495